
	
		I
		112th CONGRESS
		1st Session
		H. R. 825
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2011
			Mr. Rahall (for
			 himself and Mr. Petri) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to carry out
		  programs and activities to improve highway safety.
	
	
		1.Short titleThis Act may be cited as the
			 Surface Transportation Safety Act of
			 2011.
		2.Worker injury
			 prevention and free flow of vehicular trafficThe Secretary of Transportation shall modify
			 regulations issued pursuant to section 1402 of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (23 U.S.C. 401 note;
			 119 Stat. 1227) to allow fire services personnel that are subject to the
			 regulations to wear apparel meeting the high visibility requirements set forth
			 in NFPA 1971–2007 (Standard on Protective Ensembles for Structural Fire
			 Fighting and Proximity Fire Fighting) in lieu of apparel meeting the
			 requirements set forth in ANSI/ISEA 107–2004.
		3.Positive protective
			 devicesNot later than 60 days
			 after the date of enactment of this Act, the Secretary of Transportation shall
			 modify section 630.1108(a) of title 23, Code of Federal Regulations, to ensure
			 that—
			(1)at a minimum, positive protective measures
			 are used to separate workers on highway construction projects from motorized
			 traffic in all work zones conducted under traffic in areas that offer workers
			 no means of escape, including tunnels and bridges, unless an engineering
			 analysis determines otherwise;
			(2)temporary longitudinal traffic barriers are
			 used to protect workers on highway construction projects in stationary work
			 zones lasting 2 weeks or more when the project design speed is 45 miles per
			 hour or greater and the nature of the work requires workers to be within one
			 lane-width from the edge of a live travel lane, unless—
				(A)an engineering analysis determines
			 otherwise; or
				(B)the project is located in a State with a
			 population density of 20 or fewer persons per square mile, outside of an
			 urbanized area, and on a roadway with an annual average daily traffic load that
			 is less than 100 vehicles per hour; and
				(3)when positive protective devices are
			 necessary for highway construction projects, such devices are paid for on a
			 unit pay basis, unless doing so would create a conflict with innovative
			 contracting approaches such as design-build or a performance-based contract
			 where the contractor is paid to assume a certain risk allocation and payment is
			 generally made on a lump sum basis.
			4.Use of patented
			 or proprietary items to further state strategic highway safety
			 plansSection 112 of title 23,
			 United States Code, is amended by adding at the end the following:
			
				(h)Use of patented
				or proprietary items To further State strategic highway safety plans
					(1)Approval of use
				of Federal fundsThe Secretary shall approve the use of Federal
				funds made available to carry out this chapter by a State in the payment of
				patented or proprietary items if the State transportation department certifies,
				based on the documented analysis and professional judgment of qualified State
				transportation officials, that—
						(A)the patented or
				proprietary item will contribute to the accomplishment of one or more goals set
				forth in the State's strategic highway safety plan;
						(B)no equally
				suitable alternative item exists;
						(C)any specified
				patented or proprietary item will be clearly identified as a patented or
				proprietary item in bid documents; and
						(D)any patented or
				proprietary item specified pursuant to the certification will be available in
				sufficient quantity to complete any project identified in bid documents.
						(2)Relationship to
				other lawsThe authority to utilize patented or proprietary items
				provided in paragraph (1) is in addition to authority to utilize such products
				that exists under this section and under section 635.411 of title 23, Code of
				Federal Regulations, as in effect on March 2, 2009. The Secretary may not
				revise such regulation to reduce authority to utilize patented or proprietary
				items.
					.
		5.Highway safety
			 improvement program
			(a)Highway Signs
			 and Pavement MarkingsSection 148(a)(3)(B)(xi) of title 23,
			 United States Code, is amended to read as follows:
				
					(xi)Installation,
				replacement, and upgrade of highway signs and pavement markings, including any
				upgrade of materials and the implementation of any assessment or management
				method designed to meet a State-established performance standard, Federal
				regulation, or requirement contained in the Manual on Uniform Traffic Control
				Devices relating to minimum levels of
				retroreflectivity.
					.
			(b)Maintaining
			 Minimum Levels of Retroreflectivity
				(1)DefinitionSection
			 148(a) of such title is amended by adding at the end the following:
					
						(7)Project to
				maintain minimum levels of retroreflectivityThe term
				project to maintain minimum levels of retroreflectivity means a
				project undertaken pursuant to the provisions of the Manual on Uniform Traffic
				Control Devices requiring public agencies to use an assessment or management
				method that is designed to maintain highway sign or pavement marking
				retroreflectivity at or above prescribed minimum
				levels.
						.
				(2)Eligible
			 projectsSection 148(d)(1) of such title is amended—
					(A)by striking
			 or at the end of subparagraph (A);
					(B)by redesignating
			 subparagraph (B) as subparagraph (C); and
					(C)by inserting after
			 subparagraph (A) the following:
						
							(B)any project to
				maintain minimum levels of retroreflectivity on a public road, whether or not
				such project is included in the State strategic highway safety plan;
				or
							.
					(3)Increased
			 Federal shareThe first sentence of section 120(c)(1) is amended
			 by inserting maintaining minimum levels of retroreflectivity of highway
			 signs or pavement markings, after signalization,.
				6.Roadway safety
			 improvement program for older drivers and pedestrians
			(a)In
			 GeneralThe Secretary of Transportation shall carry out a program
			 to improve traffic signs and pavement markings in all States (as such term is
			 defined in section 101 of title 23, United States Code) in a manner consistent
			 with the recommendations included in the publication of the Federal Highway
			 Administration entitled Guidelines and Recommendations to Accommodate
			 Older Drivers and Pedestrians (FHWA–RD–01–103) and dated October
			 2001.
			(b)Apportionment of
			 FundsOn October 1 of each fiscal year, the Secretary shall
			 apportion sums authorized to be appropriated to carry out this section for such
			 fiscal year among the several States using the overall formula share for each
			 State for fiscal year 2009 for all funds subject to section 105 of title 23,
			 United States Code, including equity bonus funds, obtained after application of
			 such section 105 for such fiscal year.
			(c)Federal
			 ShareThe Federal share of the cost of a project carried out
			 under this section shall be determined in accordance with section 120 of title
			 23, United States Code.
			(d)Authorization of
			 AppropriationsThere is authorized to be appropriated out of the
			 Highway Trust Fund (other than the Mass Transit Account) $90,000,000 to carry
			 out this section for each of fiscal years 2011 through 2015.
			(e)Applicability of
			 Title 23Funds made available to carry out this section shall be
			 available for obligation in the same manner as if such funds were apportioned
			 under chapter 1 of title 23, United States Code.
			7.Rail-highway
			 grade crossings
			(a)Transparency of
			 State survey and schedule of railway-Highway grade crossings
				(1)Survey and
			 schedule of projectsSection 130(d) of title 23, United States
			 Code, is amended by adding at the end the following: Each State shall
			 make surveys and schedules compiled under this subsection available to the
			 public through the Internet Web site of the State..
				(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on the
			 date that is 180 days after the date of enactment of this subsection.
				(b)Authorization of
			 appropriationsThere is authorized to be appropriated out of the
			 Highway Trust Fund (other than the Mass Transit Account) to carry out section
			 130 of title 23, United States Code, $220,000,000 for each of fiscal years 2011
			 through 2015.
			(c)Conforming
			 AmendmentsSection 130 of title 23, United States Code, is
			 amended—
				(1)in subsection
			 (e)(1) by striking the first sentence; and
				(2)in subsections
			 (f)(1) and (f)(3) by striking set aside and inserting
			 made available.
				8.Review of safety
			 of rail-highway grade crossings
			(a)In
			 generalThe Secretary of
			 Transportation shall conduct a comprehensive review of the safety of all
			 rail-highway grade crossings in the United States.
			(b)MethodIn reviewing the safety of a rail-highway
			 grade crossing under subsection (a), the Secretary shall—
				(1)assess, at a minimum, safety conditions,
			 average daily traffic, proximity to schools, past accidents, fatalities, and
			 possible safety improvements; and
				(2)determine the best method for making the
			 crossing safer, including closings, grade separations, installation of
			 protective devices, and other methods.
				(c)Priority
			 listBased on the information
			 collected in conducting the comprehensive review under subsection (a), the
			 Secretary shall compile, maintain, and submit to Congress a list of the 10
			 rail-highway grade crossings in each State that have the greatest need for
			 safety improvements.
			(d)Inclusion in
			 rail-Highway grade crossing databaseThe Secretary shall include the information
			 collected in conducting the comprehensive review under subsection (a), and the
			 priority list submitted under subsection (c), in the national database on the
			 safety of rail-highway grade crossings required under section 20168(a) of title
			 49, United States Code, as added by section 10 of this Act.
			(e)UpdateThe Secretary shall update the
			 comprehensive review under subsection (a) at least once every 4 years.
			(f)Availability of
			 informationThe Secretary
			 shall make priority lists and databases compiled under this section available
			 to the public through the Internet Web site of the Department of
			 Transportation.
			(g)Limitation on
			 use of data in judicial proceedingsNotwithstanding any other provision of law,
			 any report, review, survey, schedule, list, data, or information or document of
			 any kind compiled or collected pursuant to this section, including for the
			 purpose of identifying, evaluating, or planning the safety enhancement of a
			 potential accident site or railway-highway crossing pursuant to this section
			 shall not be subject to discovery or admitted into evidence in a Federal or
			 State court proceeding or considered for other purposes in any action for
			 damages arising from any occurrence at a location mentioned or addressed in
			 such report, review, survey, schedule, list, or data.
			9.Rail-highway
			 grade crossing safety
			(a)Rail-Highway
			 grade crossing safetySubchapter II of chapter 201 of title 49,
			 United States Code, is amended by adding at the end the following:
				
					20168.Rail-highway
				grade crossing safety information
						(a)Establishment of
				databaseThe Secretary of Transportation shall establish and
				maintain a national database of information on the safety of rail-highway grade
				crossings in the United States.
						(b)Accident and
				incident reports To be included in databaseThe Secretary shall
				include in the database under subsection (a) information from incident reports
				filed with the Federal Railroad Administration regarding accidents and other
				safety-related incidents that have occurred at rail-highway grade
				crossings.
						.
			(b)Clerical
			 amendmentThe analysis for subchapter II of such chapter is
			 amended by adding at the end the following:
				
					
						20168. Rail-highway grade crossing safety
				information.
					
					.
			10.Rural State
			 initiative
			(a)in
			 generalTo address the
			 problem of a significant portion of traffic fatalities occurring on highways in
			 rural areas, the Secretary of Transportation shall, for each fiscal year
			 beginning with fiscal year 2011, allocate $20,000,000 to each State with a
			 population density of less than 20 persons per square mile (based on the most
			 recent decennial census) for use by such States for projects, programs, and
			 activities that are eligible for assistance under section 148 of title 23,
			 United States Code, and not located in an urbanized area (as defined in section
			 134(b)(6) of such title).
			(b)Treatment of
			 fundsSuch allocations shall not be considered an apportionment
			 within the meaning of section 105 of such title or considered a specific
			 program within the meaning of such section 105.
			(c)Federal
			 shareThe Federal share of the cost of a project carried out
			 under this section shall be determined in accordance with section 120 of such
			 title.
			(d)Authorization of
			 AppropriationsThere is authorized to be appropriated out of the
			 Highway Trust Fund (other than the Mass Transit Account) such sums as may be
			 necessary to carry out this section for each of fiscal years 2011 through
			 2015.
			(e)Applicability of
			 title 23Except as provided by subsection (b), funds made
			 available to carry out this section shall be available for obligation in the
			 same manner as if such funds were apportioned under chapter 1 of title 23,
			 United States Code.
			
